Citation Nr: 0910089	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
November 17, 2005, to December 1, 2005.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




REMAND

The Veteran had active service from January 1980 to January 
1983.  He has no service-connected disabilities.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Palo Alto, 
California.


REMAND

The Veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from November 17, 
2005 to December 1, 2005 at Doctors Medical Center (DMC) in 
Modesto, California.  See 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2008).  The Board notes that 
reimbursement of unauthorized medical expenses was approved 
for November 17 to November 19.  

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that the Veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the Veteran's liability to the 
provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

At issue in this case is (1) whether or not the Veteran 
could have been safely discharged or transferred to a VA or 
other Federal facility at some time after his condition 
became stabilized, and (2) whether a VA or other Federal 
facility/provider was feasibly available at any time 
subsequent to the stabilization.  38 C.F.R. § 17.1002(d).  

The Veteran presented to the DMC emergency department on 
November 14, 2005 with subjective complaints of nausea, 
vomiting, and diarrhea.  It was noted that the Veteran felt 
"badly" for approximately one month and that he was seen, 
evaluated, and discharged from the emergency room with 
suspected food poisoning.  

The Veteran subsequently returned to the emergency room on 
November 17, 2005 with similar symptoms.  An admission note 
described the Veteran as ill and in moderate to severe 
distress secondary to pain.  The Veteran's abdomen was soft 
and non-distended, but there was evidence of acute mid-
periumbilical pain with guarding.  A history and physical 
note also indicated that the Veteran had a history of obesity 
and heavy alcohol use.  

A computed tomography (CT) scan of the Veteran's abdomen and 
pelvis at the time of admission revealed multiple density 
lesions on the liver and possible infiltrated neoplasm.  
There was also evidence of ascites and a stricture involving 
the sigmoid colon.  The impression was abdominal pain, severe 
dehydration, and possible intra-abdominal infectious process 
of uncertain etiology.  It was recommended at that time that 
the Veteran undergo an exploratory laparotomy.  This 
procedure was conducted that same day and showed evidence of 
acute peritonitis with subphrenic and pelvic abscesses. 

The following day, on November 18, 2005, the Veteran stated 
that he felt "better" and was thirsty.  However, a nursing 
note indicated that the Veteran had a possible gastric 
perforation and that pathology results were forthcoming.  
Additionally, it was noted that the Veteran had a prolonged 
period of intubation postoperatively as a result of his 
obesity.   

On November 19, 2005, the Veteran stated that he felt 
"good."  He was found to be alert and pleasant and it was 
noted that he was "walking laps around the ward."  A 
nursing note indicated that the Veteran was "ok to transfer 
to Talc from medical standpoint," but that medical clearance 
from "594" or possibly "sgy" was needed first.  Although 
the Veteran was still on intravenous fluids, it was noted 
that he was "doing well."

The Veteran remained intubated into the next day, November 
20, 2005.  An abdominal CT scan showed evidence of left upper 
quadrant fluid collection, with minimal decrease in size.  
There was also evidence of bilateral pleural effusion with 
compressive atelectasis and a fluid pocket adjacent to the 
sigmoid colon.  A nursing note indicated that "if no TF 
[tube feeding] started by tomorrow, consider TPN [total 
parentral nutrition].  An additional notation directed the 
staff to "call VA [illegible] tomorrow" for an unknown 
purpose, possibly to confirm that the Veteran had a primary 
medical doctor.  

A gastrografin esophagram and upper gastrointestinal series 
administered on November 22, 2005 was negative for evidence 
of leak.

On November 23, 2005, the Veteran's bowel functioning was 
returning.  The Veteran also remained on intravenous 
antibiotics due to puss around the abdominal wound.  A 
nursing note indicated that the Veteran needed a "home VAC" 
due to the large size of his postoperative wound, and that if 
VA was unable to provide the VAC, the Veteran "could be here 
8 weeks."  A follow-up notation dated that same day revealed 
that "VA will not cover home VAC."  (Emphasis in original).  

Four days later, on November 27, 2005, the Veteran was placed 
on a regular diet.  A notation on the nursing note indicated 
that the Veteran was doing well and "? d/c [discharge] to 
home tomorrow."  An abdominal and pelvic CT scan 
administered at that time showed evidence of ascites and 
bibasilar atelectasis.  The possibility of a pancreatic 
cystic neoplasm was noted, but it was "more likely [a] 
pseudocyst that ruptured into the stomach."  

On November 29, 2005, the Veteran underwent a second surgical 
procedure to close the large open wound on his abdomen.  An 
operative CT scan showed evidence of a loculated abscess 
pocket at the level of the Jackson-Pratt (JP) drain.  The JP 
drain was left intact and the wound was closed.  The Veteran 
was subsequently discharged from DMC on December 1, 2005.

At the time of discharge, the Veteran had a JP drain in place 
as well as staples.  He was instructed to follow-up with both 
VA and the surgeon at DMC who performed the initial surgery 
on November 17, 2005.  Discharge diagnoses included the 
following: abdominal abscess, systemic inflammatory response 
syndrome, renal insufficiency, hypokalemia, hypertension, 
chronic liver disease, alcohol abuse, hyperglycemia, and 
hypomagnesemia.  A medical bill associated with the Veteran's 
duplicate combined health record (CHR) for this episode of 
care totaled $348,025.02. 
  
In July 2006, VA conducted a clinical review of the medical 
records associated with the Veteran's episode of care at DMC 
from November 17, 2005 to December 1, 2005.  It was noted 
that VA medical facilities were not feasibly available to 
provide the necessary services, but that the Veteran was 
stable to transfer after 48 hours.  No additional explanation 
or rationale was provided in support of these conclusions.  
The VAMC subsequently approved payment of $4,122.80 (November 
17, 2005 to November 19, 2005) in a decision dated June 2007.  
It was noted that the Veteran was stable for transfer on 
November 19, 2005 "per clinical review."  

DMC was notified of this decision, and in June 2007, filed a 
timely notice of disagreement.  In particular, J.H., R.N. 
disputed VAMC's conclusion that the Veteran was stable for 
transfer on November 19, 2005.  Specifically, J.H. stated 
that the Veteran was still on intravenous fluids and had a 
nasogastric tube to suction, which was not discontinued until 
November 22, 2005.  J.H. also stated:

We [DMC] believe that it would have 
been neither medically safe nor prudent 
to attempt to transfer this patient to 
another facility because of his overall 
instability during the dates in 
question.  He remained at high risk for 
infection.

The VAMC issued a statement of the case in August 2007 in 
which it outlined the criteria for payment or reimbursement 
of unauthorized medical expenses under the Veterans 
Millennium Health Care and Benefits Act.  However, it was 
again determined that the Veteran was stable and could have 
been safely transferred to a VA facility after 48 hours of 
hospitalization (i.e., on November 19, 2005).

In this context, "stabilized" means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
Veteran is discharged or transferred to a VA or other 
Federal facility.  See 38 C.F.R. § 17.1001(d) (2008). 

In the October 2007 substantive appeal, DMC asserted that 
the Veteran remained on intravenous fluids as of November 
19, 2005.  The Veteran also had "an open wound care with 
VAC dressing until taken back to the operation room for 
wound closure."  In addition, the surgical drain remained 
in place as there was an abscess pocket with purulent 
active drainage.  According to DMC, "both the VAC dressing 
and surgical drain precluded the patient from safe 
discharge."

In light of the information described above, the Board 
finds that a remand is necessary to obtain any and all 
correspondence generated between DMC and the VAMC in 
connection with the Veteran's episode of care from November 
17, 2005 to December 1, 2005.  In particular, the evidence 
of record revealed that DMC first attempted to contact VAMC 
on November 20, 2005.  There is also evidence that DMC 
contacted VAMC on November 23, 2005 for the purpose of 
attempting to obtain authorization and/or coverage for the 
Veteran's "home VAC."  None of this correspondence is 
associated with the Veteran's duplicate CHR and must be 
obtained.  All efforts to obtain this correspondence should 
be fully documented and if no such correspondence exists, a 
notation in the duplicate CHR should indicate as such.  In 
addition, the VAMC should also indicate whether any beds 
were feasibly available to provide the appropriate care to 
the Veteran during the period November 17, 2005 to December 
1, 2005.   

Furthermore, VA has a duty to assist veterans to obtain 
evidence needed to substantiate a claim. 38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, a review of the Veteran's duplicate 
CHR is required to assess when the Veteran's condition was 
stabilized (i.e., that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the Veteran is discharged 
or transferred to a VA or other Federal facility).  The 
examiner is also asked to comment on the significance, if 
any, of VA's inability to "cover the home VAC" when 
determining at what point the Veteran's condition was 
stabilized.        

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide copies of any 
and all correspondence (administrative 
records, contact reports, etc.) between 
the VAMC and Doctors Medical Center (DMC) 
pertaining to the Veteran and his episode 
of care from November 17, 2005 to December 
1, 2005.  In particular, the VAMC is asked 
to provide any correspondence pertaining 
to a proposed transfer of the Veteran from 
DMC to the VAMC.  If no such 
correspondence exists, a notation should 
be included in the Veteran's duplicate 
combined health record (CHR) indicating as 
such.  

The VAMC should also indicate whether a VA 
medical facility was feasibly available 
(with sufficient bed space and appropriate 
treating capabilities) at any time during 
the period November 17, 2005 to December 
1, 2005.

2.  After the above development is 
completed, a VA medical opinion should be 
obtained to determine when the Veteran's 
condition was stabilized (i.e., that no 
material deterioration of the emergency 
medical condition is likely, within 
reasonable medical probability, to occur 
if the Veteran is discharged or 
transferred to a VA or other Federal 
facility).  

The examiner is asked to comment on the 
July 2006 VA clinical review as well as 
the statements provided in support of the 
current claim by DMC personnel.  See June 
2007 notice of disagreement; October 2007 
substantive appeal.  The examiner is also 
asked to comment on the significance, if 
any, of VA's inability to "cover the home 
VAC" when determining at what point the 
Veteran's condition was stabilized.  The 
duplicate CHR and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the duplicate CHR 
has been reviewed.  The examiner must 
provide a complete rationale for any 
stated opinion.         

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




